69509: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-91052: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 69509


Short Caption:HARRIS (AMMAR) VS. STATE (DEATH PENALTY-DIRECT)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C289274Classification:Criminal Appeal - Death Penalty - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:10/01/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:10/01/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAmmar Asimfaruq HarrisThomas A. Ericsson
							(Oronoz & Ericsson, LLC)
						Robert Langford
							(Robert L. Langford & Associates)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						David L. Stanton
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/05/2016Filing FeeAppeal Filing fee waived.  Criminal.


01/05/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-00177




02/04/2016Record on Appeal DocumentsFiled Record on Appeal Volumes 1-26.16-03796




02/08/2016Notice of Appeal DocumentsFiled Sealed portions of the Record on Appeal; pages 610 - 612,  2998-3013 (PSI Report).


04/14/2016MotionFiled Appellant's Motion to Enlarge Time to File Opening Brief and Appendix (1st Request).16-11784




04/29/2016Order/ProceduralFiled Order Granting Motion. Opening Brief due: June 13, 2016.16-13434




06/10/2016MotionFiled Motion to Enlarge Time to File Opening Brief and Appendix. (Second Request)16-18191




06/22/2016Order/ProceduralFiled Order Granting Motion. Opening Brief due: August 12, 2016.16-19506




08/10/2016MotionFiled Appellant's Motion to Remand this Matter to the District Court for Entry of an Appropriate Order.16-24830




08/10/2016MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Third Request).16-24831




10/12/2016Order/ProceduralFiled Order Denying Motion for Remand and Granting Motion for Extension of Time.  Appellant has filed a motion for a remand to the district court.  We deny the motion.  Opening Brief due:  20 days.16-31742




11/01/2016MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Fourth Request).16-34105




11/10/2016MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Fifth Request).16-35170




11/30/2016Order/ProceduralFiled Order Granting Motions. Opening Brief due: 5 days.16-37125




12/06/2016MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Sixth Request).16-37767




12/14/2016Order/ProceduralFiled Order Granting Motion.  Opening Brief due:  December 21, 2016.16-38802




12/22/2016BriefFiled Appellant's Opening Brief.16-39849




02/17/2017MotionFiled Motion for Enlargement of Time (Answering Brief-60 days).17-05793




02/28/2017Order/ProceduralFiled Order Granting Motion. Answering Brief due: April 24, 2017.17-06713




04/24/2017MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief).17-13593




05/03/2017Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion for a second extension of time to file the answering brief. The motion is denied. Respondent: Answering brief due: 30 days.17-14686




06/02/2017MotionFiled Respondent's Motion for Enlargement of Time Third Request (Answering Brief).17-18480




06/06/2017MotionFiled Appellant's Notice of Non-Opposition to Respondent's Motion for Enlargement of Time.17-18783




06/13/2017Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  July 3, 2017.17-19600




07/03/2017MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief).17-22052




07/18/2017MotionFiled Respondent's Motion for Enlargement of Time (Fifth Request) - Answering Brief.17-23855




07/19/2017Letter/IncomingFiled Proper Person Appellant's Letter in Regards to Representing Self.17-24039




07/26/2017Order/ProceduralFiled Order Regarding Motions. Answering Brief due: August 17, 2017. Appellant has filed, in pro se, a letter requesting that his counsel raise a certain issue in this appeal. Alternatively, appellant asks that he be allowed to proceed in pro se. We cannot grant appellant's request.17-24736




08/17/2017BriefFiled Respondent's Answering Brief.17-27548




10/02/2017MotionFiled Appellant's Motion to Enlarge Time to File Reply Brief.17-33333




10/09/2017Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  November 1, 2017.17-34179




11/01/2017MotionFiled Appellant's Motion to Extend Time to File Reply Brief (Second Request).17-37378




11/07/2017Order/ProceduralFiled Order Granting Motion.  Reply Brief due:  December 1, 2017.17-38119




12/01/2017BriefFiled Appellant's Reply Brief.17-41505




12/01/2017Case Status UpdateBriefing Completed/To Screening.


04/25/2018Order/ProceduralFiled Order Directing Transmission of Exhibits. Within 15 days from the date of this order, the clerk of the district court shall transmit to the clerk of this court the following exhibits: Exhibits 62-77 (photographs), and Exhibit 208 (videotape).18-15703




07/19/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument.18-27564




08/21/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, October 1, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-32339




09/14/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-36064




10/01/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


10/04/2018BriefFiled Appellant's Notice of Supplemental Authority.18-38956




12/27/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Pickering/Hardesty/Parraguirre. Cherry, J., with whom Gibbons, J., agrees dissenting. 134 Nev. Adv. Opn. No. 107. EN BANC (SC)18-910525




01/18/2019MotionFiled Appellant's Motion to Stay the Remittitur. (SC)19-02911




01/23/2019RemittiturIssued Remittitur. Returned Original State's Exhibit(s) 208 and Original State's Exhibit(s) 62-77 this day.  (REMITTITUR RECALLED PER ORDER 1/29/19).  (SC)19-03519




01/23/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/24/2019Order/ProceduralFiled Order Granting Motion to Stay Issuance of Remittitur.  (VACATED PER ORDER 1/29/19).19-03718




01/29/2019Order/ProceduralFiled Order.  The clerk shall recall the remittitur inadvertently issued on January 23, 2019, and vacate the order entered on January 24, 2019.  Issuance of the remittitur is hereby stayed until April 26, 2019.   If the clerk of this court receives written notice by April 26, 2019, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings.  If such notice is not received by April 26, 2019, the remittitur shall issue forthwith.  (SC)19-04366




02/12/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 29, 2019. (REMITTITUR RECALLED PER ORDER 1/29/19). (SC)19-03519




04/05/2019Notice/IncomingFiled Notice from US Supreme Court/Certiorari Filed. A petition for a writ of certiorari was filed March 27, 2019 and placed on the docket as Case No. 18-8652. (SC)19-14941




06/07/2019Notice/IncomingFiled Notice from US Supreme Court/Certiorari Denied. The petition for a writ of certiorari is denied. (SC).19-24863




06/07/2019RemittiturIssued Remittitur. (SC).19-24864




06/07/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


07/01/2019RemittiturFiled Remittitur. Received by District Court Clerk on June 12, 2019. (SC)19-24864





Combined Case View